MATTHEWS, J.
Epitomized Opinion
Gran entered into a contract with the County .Commissioners' to furnish certain work and material in improving a road. Sullivan and Henkel c x". cuted a bond as sureties for Gran. The bond provides that if Gran shall perform the terms of the cont: act, the obligation shall be void. The contract provided that Gran should furnish all necessary labor and material. Builders Supply Co. furn’shed material' to Gran for this work and this action is to recover the ■ contract price of this material against Gran as principal' and Sullivan and Henkel as sureties: By, statute, commissioners are required, subject to fine, to exact a bond protecting laborers and material men. In overruling the demurrer to the petition, the court held;
1. A contractor’s bond, when possible, will be presumed to have been executed in compliance with the statute requiring the protection of laborers and material man. The language of this bond is susceptible of th’s construction, 100 OS. 373.